—Order, Supreme Court, New York County (Robert Lippmann, J.), entered February 23, 1998, which denied the petition brought pursuant to CPLR article 78 to annul respondent’s determination denying petitioners’ license application and which vacated the temporary restraining order and preliminary injunction that had been previously granted, unanimously affirmed, without costs.
Administrative Code of the City of New York § 16-509 (a) permits respondent Trade Waste Commission to refuse to grant a carting license where it has found that the applicant “lacks good character, honesty and integrity”, and there was ample unrefuted evidence to support respondent’s determination that the principals of petitioner carting company lacked these requisites and, indeed, that petitioner had made false and *161misleading statements in its license application. Accordingly, since respondent did not act arbitrarily and capriciously, or irrationally, in denying petitioner a license, we perceive no basis upon which that denial might be disturbed (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; Matter of Jones v Division of Hous. & Community Renewal, 211 AD2d 541, lv denied 85 NY2d 806).
We have considered petitioners’ remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.